Citation Nr: 1134103	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-27 231	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by muscle pain.  

2.  Entitlement to service connection for a disorder manifested by joint pain.  

3.   Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran currently resides within the jurisdiction of the Cleveland, Ohio VARO.  

In March 2011, a hearing was held before the undersigned Acting Veterans Law Judge, who is the acting Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was received in May 2002 and, in June 2002, she was sent a letter notifying her of the Veterans Claims Assistance Act of 2000 (VCAA) and of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  Since 2002, the VCAA notice letters have changed in response to subsequent legislation and case law.  This remand provides an opportunity to send the Veteran an updated VCAA notice.  

In March 2011, the Veteran presented sworn testimony to the undersigned.  She stated that following service she worked and received treatment at the Scripps Memorial Hospital and that she later moved and was treated at an infirmary by Dr. J. L.  She also testified that she was treated at Barstow Hospital.  It does not appear that these records are in the claims file.  Because they may be relevant, VA should assist the Veteran to obtain these records.  

Additionally, current VA medical treatment records must be obtained. VA's duty to assist includes obtaining records in the custody of a Federal department or agency. 38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims file, are in the constructive possession of the Board and must be considered).  In the present case, the last treatment record from the Dayton VA Medical Center that was associated with the claims file is from June 2010.  Accordingly, on remand, all recent VA treatment records must be obtained.

Although the Veteran was afforded VA examinations, the Board finds the examinations are not adequate to rate the claims.  Specifically, while the June 2010 examination provided an opinion as to whether the conditions were related to Gulf War service, it did not provide an opinion as to whether the diagnosed rheumatoid arthritis or sleep apnea were related to other events of her active service or other service-connected disabilities.  Additionally, during her March 2011 hearing, the Veteran testified as to the onset of muscle and joint pains during service and of their recurrence on several occasions.  She reported that she had symptoms including swelling, inflammation, redness, being hot to the touch, and headaches.  She stated that he doctor treated her for rheumatoid arthritis and now believes she has fibromyalgia.  Significantly, VA outpatient treatment records reflect differential diagnosis of possible fibromyalgia.  After considering the Veteran's testimony and the evidence of record, it appears that the changing diagnoses warrant further examination to determine the correct diagnosis for her muscle and joint symptoms or whether she has signs and symptoms of an undiagnosed illness.  


Accordingly, the case is REMANDED for the following action:

1.  The agency or original jurisdiction (AOJ) should send the Veteran an updated VCAA notice letter.  

2.  The Veteran should be asked to complete releases with identifying information for the Scripps Memorial Hospital, Barstow Hospital and for Dr. J. L. and his infirmary.  The AOJ should then request copies of their records.  The records should be associated with the claims file, or it should be determined that they are not available, before proceeding with the examinations requested below.  If such records are not available, a negative response should be indicated in the record and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should obtain and associate with the claims file copies of all records of treatment received by the Veteran from June 2010 to the present at the Dayton VA Medical Center.  If such records are not available, a negative response should be indicated in the record and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  After the above requested records have been associated with the claims file, or it has been determined that they are not available, the Veteran should be scheduled for a VA examination to ascertain the nature, extent, and etiology of her muscle, joint and sleep disorders.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies needed to respond to the following inquiries should be done.  The examiner should specifically consider and address the Veteran's report of the onset of symptoms.  Following a review of the claims file and examination of the Veteran, the respective examiner is asked to address the following:

(a)  Whether the Veteran has a current diagnosis related to the symptoms of muscle pains unrelated to the rheumatoid arthritis or chronic fatigue syndrome?  Please explain the basis of the diagnosis and identify any related symptoms, with an explanation.  If the Veteran's signs and symptoms are related to an undiagnosed illness, please so state.  If the Veteran does not have a disorder manifested by muscle pain, please so state with an explanation.  

(b)  Whether the Veteran has a current diagnosis related to the joint pains unrelated to the rheumatoid arthritis or chronic fatigue syndrome?  Please explain the basis of the diagnosis and identify any related symptoms, with an explanation.  If the Veteran's signs and symptoms are related to an undiagnosed illness, please so state.  If the Veteran does not have a disorder manifested by joint pain, please so state with an explanation.  

(c)  Whether the Veteran has a current diagnosis related to the sleep disorder unrelated to the diagnosed sleep apnea?  Please explain the basis of the diagnosis and identify any related symptoms, with an explanation.  If the Veteran's signs and symptoms are related to an undiagnosed illness, please so state.  

(d)  If the Veteran has a distinct diagnoses related to muscle pains, joint pains and/or sleep disorder the examiner should provide an opinion as to whether it at least as likely as not that any current diagnosis had its onset in service, increased in severity during service, or increased in severity due to her service-connected disabilities - chronic fatigue syndrome and lumbosacral strain? 

(e) Whether it is at least as likely as not that the diagnosed rheumatoid arthritis had its onset in service, increased in severity during service, or increased in severity due to her service-connected disabilities - chronic fatigue syndrome and lumbosacral strain?  Whether there was a well established diagnosis of rheumatoid arthritis between May 1992 and May 1993 with one or two exacerbations during that time period or whether the residuals of rheumatoid arthritis affects a specific joint resulting in limitation of motion?   

(f) whether it is at least as likely as not that the diagnosed sleep apnea had its onset in service, increased in severity during service, or increased in severity due to her service-connected disabilities - chronic fatigue syndrome and lumbosacral strain?  

(g) If the Veteran has symptoms of muscle pains, joint pains and/or sleep disorder unrelated to the chronic fatigue syndrome and rheumatoid arthritis and those symptoms are not associated with any current diagnoses, the examiner should provide an opinion as to whether alone or combined these symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness originating during or as a result of her period of military service, and specifically her service in Southwest Asia Theater of Operations?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

A complete rationale should be provided for all conclusions reached and opinions expressed.  If the examiner is only able to theorize or speculate as to any opinion offered, an explanation why that is so, should be made.

5.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


